ORDER

PER CURIAM:
Thomas Dulley appeals his convictions of sale of a controlled substance in violation of section 195.211, RSMo Supp.1993, and trafficking in the second degree in violation of section 195.223, RSMo Supp.1993. Mr. Dul-ley contends on appeal that the trial court erred by not allowing him to introduce evidence to impeach the testimony of a state’s witness regarding a subsequent narcotics-related arrest of Mr. Dulley. The testimony was elicited by defense counsel on cross-examination.
The trial court did not err in excluding the testimony offered to impeach the state’s witness on a collateral matter. In addition, the testimony faded to impeach the state’s witness.
Judgment affirmed. Rule 30.25(b).